

117 HR 5155 IH: Taxpayer Penalty Protection Act of 2021
U.S. House of Representatives
2021-09-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5155IN THE HOUSE OF REPRESENTATIVESSeptember 3, 2021Ms. Chu introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo provide for a temporary safe harbor for certain failures by individuals to pay estimated income tax.1.Short titleThis Act may be cited as the Taxpayer Penalty Protection Act of 2021.2.Temporary safe harbor for failure by individuals to pay estimated income taxIn the case of any taxable year beginning in 2020—(1)In generalSection 6654(d)(1)(B) of the Internal Revenue Code of 1986 shall be applied—(A)by substituting 70 percent for 90 percent each place such term appears in clause (i) of such section, and(B)by substituting 70 percent for 100 percent in clause (ii) of such section.(2)Individuals with adjusted gross income in excess of $150,000Section 6654(d)(1)(C)(i) of such Code shall be applied by substituting 90 percent for 110 percent (and without regard to the substitution made by paragraph (1)(B) of this section).(3)Farmers and fishermenSection 6654(i) of such Code shall be applied without regard to the substitutions made by this section.